Case: 11-20877       Document: 00512085675         Page: 1     Date Filed: 12/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 17, 2012
                                     No. 11-20877
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE CARMEN RESENDIZ PICHARDO, also known as Jose Carmen
Resendiz-Pichardo, also known as Orlando Alaniz-Mungia, also known as
Orlando Alaniz, also known as J. Carmen Resendiz, also known as Sergio Reyes,
Jr., also known as Orlando Roberto Alaniz-Muniga, also known as Jose C.
Resendiz-Pichards, also known as Orlando R. Alaniz, also known as Orlando
Alanizmunguia, also known as Orlando Alaniz-Muniga,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-330-1


Before DAVIS, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Jose Carmen Resendiz Pichardo has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-20877    Document: 00512085675    Page: 2   Date Filed: 12/17/2012

                                No. 11-20877

Cir. 2011). Resendiz Pichardo has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous issue
for appellate review. Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2